ORDER AFFIRMING TRIAL COURT
This matter comes before the Fort Peck Court of Appeals on a Petition for Review brought by Dallas Eagle Boy, pro se. The Appellants appealed an Order dated April 27, 2010, being an Order by Default of Judgment in the amount of $3,320.00 issued by the Honorable Danna Runsabove. In July 2010, the Petition for Review was granted and a briefing schedule was set. Following that Order, Mr. Eagle Boy filed a Statement Appellees did not file a brief.
*280Upon review of the Court file, the Orders and Pleadings, this Court makes the following finding and Order:
1. The Order was entered by default. There are no issues of record raised by Appellants.
2. This Court finds that the judgment and order entered by the Court are supported by substantial evidence, and there is no basis to set aside such judgment and order. IICCOJ, Section 202.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
The Court’s judgment and order is affirmed.